   UNITED STATES DISTRICT COURT
   SOUTHERN DISTRICT OF NEW YORK

    DISTRICT ATTORNEY OF NEW YORK,

                               Plaintiff,
                                                           14 Civ. 0890 (KPF)
                        -v.-
                                                                ORDER
    THE REPUBLIC OF THE PHILIPPINES,
    et al.,

                               Defendant.

KATHERINE POLK FAILLA, District Judge:

      On January 13, 2020, the Court received an ex parte letter from counsel for

Defendant The Republic of the Philippines, which letter the Court filed under seal.

In response to that letter, the Court ORDERS a letter brief, not exceeding ten

pages, by February 13, 2020, explaining Defendant’s justification for its proposed

motions. The Court will not order briefing for an opposition at this time, but may

do so at a later time if it believes it would be useful.

          SO ORDERED.

    Dated: January 13, 2020
           New York, New York

                                                    KATHERINE POLK FAILLA
                                                   United States District Judge
